 Philander Smith College and Hardy L. L.ane andThomas R. Slinkard. Case 26 ('A 7276November 20, 1979DE('ISION ANI) ORDERBY MI MBIRS PNII.t). Mt RPHIIY. ANDI I R'Il:SI)AI IOn July 31. 1979, Administrative aw Judge Her-zel H. .Plaine issued the attached D)ecision in thisproceeding. Thereafter, [tardy 1,. Lane and ThomasR. Slinkard, herein referred to as the Charging Par-ties, filed exceptions and a supporting brief; Respon-dent filed exceptions and a brief in opposition to theCharging Parties' exceptions; and the (;eneral ('oun-sel filed cross-exceptions and brief in support thereofand in response to the exceptions of the other parties.Pursuant to the provisions of Section 3(b) ofl theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brieftand has decided to affirm the rulings, findings, andconclusions of the Administrattive Law Judge and toadopt his recommended Order.' as modified herein.'iI he ('h;rging Parties have excepted to the Administrative l.aw Judge'slailure to include in his recommended Order a specific provis'lin tha Respondent make the ('Charging Parties whole bs reimbursing them for the costoIf any medical insurance premiums the, have incurred which normallswould have been paid by Respiondent and/or all medical expenses incurredhy them which normiall? would have been paid lor b) Respondent and/orunder a Respondent-spionsred medical plan The ('harging Pa;rties als ex-cept to the Administrative aw Judge's failure to include n his malke-whoileorder a specific provision requiring Respondent to make appropriate contri-hutions to its pension plan on behalf of the Charging Parties and toI restore tothem all of their former rights and benefits under the pension plan.In its exceptions. Respondent concedes that under the Administrative awJudge'. recommended make-whole order the ('harging Parties are entitled toa restoration of all benefits they were receiving prior to their dscharges.However, Respondent argues. inter alta, that the Charging Parties were neverdropped from Respondent's medical insurance plan. that it continued tomake premium payments to the plan on their behalf after their discharges.and that the Charging Parties had the duty to mitigate their damages. It alsoexcepts to the Administrative Law Judge's failure to set forth a formula tocompute mitigating damages and the actual amount of backpay due theCharging Parties. Respondent finally contends that an issue exists as towhether Charging Party ane was physically able to hold a full-time Jobdunng a portion of the backpay period.It is well established that the term "hackpa)," as used by the Administra-tive Law Judge in his make-whole provision, covers not only wages hutbenefits as well, including medical expenses, medical insurance premiums.and pension plan contributions. Fibrebioard Paper Products Corporation. 180NLRB 142, 151 152 (1969); Deena Artware, Incorporated, 112 N.RB 371.,375 (1955), enfd. 228 F.2d 871 (6th Cir.). We therefore find no merit in theC'harging Parties' contentiion that the Administrative Law Judge's recom-mended make-whole order is inadequate With respect to other issues raisedby the ('harging Parties and Respondent. we find it appropriate to leave suchmatters to the compliance stage of this proceeding.'The General Counsel has excepted to the Administrative Iaw Judge'sfailure to provide a broad cease-and-desist order. In Ilickmorf Foods. Inc.242 NLRB 1357 (1979), the Board concluded that a hroad remedial order isinappropriate when it has not been shown that the respondent has a pricliv-ity to violate the Act or has engaged in such egregious or widespread mlscon-Pill ANFDER SMIlII (CO1LEGE OR[)ERPursuant to Section 10(c) of the National L.aborRelations Act, as amended, the National l.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative l.aw Judge, as modified be-low, and herebs orders that the Respondent,Philander Smith College. I.ittle Rock, Arkansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the ollowing for paragraph (b):"(b) In any like or related manner interfering with,restraining, or coercing faculty members or other em-ployees in the exercise of the rights guaranteed themin Section 7 of the Act."2. Substitute the attached notice ftir that of theAdministrative Law Judge.ducl ;is t demonstrate a general disregard or the employees' lundamentalrighti We ha;le considered the instanl case in light of the standard set forthill Ilr iAMriit ds, Inc. upra, and do not find a broad remedial order ap-propriate We shall, however. mhdikf the recommended Order sto as to add.ailer the wlrd "like" in par lb). the phrase "or related." which was inad-sertentl) ilnitted rom the narrowu injunctive language used b the dminls-Iraltile I a JudgeAPPEND)IXNot1 1I : 'I [o EwI.¢ It SPosIED) BY ORDER O 1111HNAlI()NXl IABOR RII.AIIONS BO)ARAn Agency of the Utnited States GovernmentWI, u }l1 INo N discharge or otherwise disciplinefliculty members or other employees for presen-tation of grievances or complaints against theschool administration to the school board oftrustees or its representatives.WI wl.,l Nol in any like or related mannerinterfere with, restrain, or coerce faculty mem-bers or other employees in the exercise of therights guaranteed them in Section 7 of the Na-tional Labor Relations Act.Because the National Labor Relations Boardfound that we unlawfully discharged ProfessorsThomas R. Slinkard and Hardy I.. Lane, wEwii.L. offer each immediate and full reinstatementto his former position or, if such job no longerexists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed.WtI r1l.l give each backpay with interest fromthe time of his discharge, June 8, 1978.Ptil.ANDER Sllii COI.I.E(;GDE('ISIONH:R/t-l .F. P AINI. Administrative aw Judge: TheCharging Parties, Professors Slinkard and l.ane, were mem-246 NLRB No. 80499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhers of the faculty of Respondent college. After appearingbefore representatives of the Board of Trustees, the govern-ing body of the college, and voicing grievances and com-plaints concerning the administration of the school on be-half of themselves and other faculty members, bothprofessors were discharged on June 8, 1978. The complaint'alleges that the discharges were in violation of Section8(a)(1) of the National Labor Relations Act, as amended(the Act).The General Counsel contends that, in voicing facultygrievances to the school's governing body, Professors Slin-kard and Lane had engaged in concerted protected activityunder Section 7 of the Act, and that Respondent's refusal torenew their contracts, because of their alleged "attitude,assumptions, allegations pertaining to the administration.and ... insubordinate relationship." was motivated by thedesire of college President Walter R. Hazzard to punishthem and provide examples for the faculty of what happensto faculty members who engage in concerted activity.Respondent claims the discharges were justified, contend-ing that, as departmental chairmen and faculty members,Professors Slinkard and Lane were supervisory or manage-rial employees excluded from the protection of Sections 7and 8(a)(1) of' the Act; but that even if this were not so.,their activity went beyond what would be protected activityand constituted disloyalty and a personal attack on the col-lege president to undermine his standing as president.The case was heard in Little Rock, Arkansas, on Decem-ber 5, 1978. The General Counsel and Respondent havefiled briefs.Upon the entire record of the case,2including my obser-vation of the witnesses and consideration of the briefs Imake the following:FINI)INGS OF FAC(II. JURISDICIIONThe Respondent, Philander Smith College, is a corpora-tion doing business in the State of Arkansas, where it main-tains an office and a school engaged in providing college orso-called higher education in Little Rock.In the year preceding issuance of the complaint, Respon-dent received gross revenues in excess of $1,000,000, and inthe same period purchased goods valued in excess of$10,000 directly from points outside Arkansas.As the parties admit, Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE UNFAIR LABOR PRACTICESA. The College OperationPhilander Smith College in Little Rock, Arkansas, is aprivate, church-affiliated, predominantly black college. Ac-cording to President Walter R. Hazzard, the school wasorganized in 1876 by the Methodist Episcopal Church,presently affiliated with the United Methodist Church.I Filed August 8, 1978., on a charge filed July 5, 1978.2 Errors in the transcript are noted and corrected.Since 1949. the college has also been one of the forty-onemember colleges of' the United Negro College Fund, andwas accredited by the regional agency of the Fund NorthCentral Association of' Colleges and Schools. Additionally.said President Hazzard, Philander Smith College is the onlypredominantly black college fully accredited by the State ofArkansas.According to President azzard. when he became Pres-ident in 1969, the college had 600 students. with 55 full-timeand part-time faculty members) The school operated thenon a budget of $1.7 million. Peak enrollment was 751 stu-dents in 1977, but it dropped in 1978 to 637 students, with57 faculty members (28 full-time, 29 part-time). The 1978budget was $2.6 million.According to President Hazzard, financial support comesfrom five sources. Through the Black College Fund. estab-lished by the United Methodist Church to help twelve col-leges (of which Philander Smith was one), the United Meth-odist Church contributes about $300,000 annually, orapproximately 12 percent of the budget. The United NegroCollege Fund contributes 6 percent, Federal funds 44 per-cent, student tuition 27 percent, and foundations andfriends 11 percent. The college president, said Hazzard, isregarded as its chief fund raiser: and in this connectionPhilander Smith College is responsible for arranging eightannual church conferences in Arkansas and four nearbyStates to cultivate contribution of moneys through thechurch.'Under the bylaws of the college (Resp. Exh. R 10) theboard of trustees is the governing body of the school, withthe college president as the Board's executive director (andmember ex officio), to whom the board may delegate suchfunctions as it choxses. The Board consists of' 39 members,of whom the 38 voting members are nominated or selectedfrom specified sources, such as the eight church conferencemembers (fn. 4 supra), and the 3 members each from thestudent body and faculty, in addition to the 22 members atlarge.The board of trustees has six permanent committees, in-cluding an executive committee, a finance committee, and acommittee on academic policies and personnel. The collegepresident is ex officio a member of these committees, butstudent or faculty members of the board may not serve onthe executive or finance committees, according to PresidentHazzard.The bylaws vest the powers of administration of theschool in the college president, with additional delegationsof authority from the board of trustees. In addition to hisresponsibilities for fund raising and recruiting of students,the president also has the power to appoint, dismiss, orpromote faculty. The college president and other desig-nated administrators (vice presidents and deans) are classi-fied by the bylaws as part of the faculty. The presidentpresides at faculty meetings (or, as President Hazzard testi-fied, shares this leadership with the vice president for aca-President Hazzard, also referred to as Dr. Hazzard, is a doctor of divin-ity, whose association and experience prior to being chosen president ofPhilander Smith College was with the United Methodist Church in Philadel-phia. Pennsylvania, where he served for 5 years as pastor of a church and for10 years as district superintendent of a conference of churches.' These eight conferences also are the source from which come eight mem-bers of the college board of' trustees, noted infra.500 PHIL ANDER SMITH COL.EGEdemic affairs), is e officio a member of all standing com-mittees, and, under the leadership of the president, thefaculty is expected to develop recommendations for boardconsideration on academic standards, curricula, and rulesgoverning students.The faculty has been divided into four divisions-educa-tion, humanities, natural and physical science, and socialscience with a member of the faculty as the chairman ofeach division.The divisions have been further subdivided into depart-ments or areas of descriptive subject matters, such asmathematics, physics, music, and so on. The pertinent fac-ulty handbook (Resp. Exh. R-5) ambiguously describes theperson nominally in charge as head or chairman or chair-person of the department or area (compare chart, p. 28a ofResp. Exh. R-5, with the language of p. 29).5PresidentHazzard testified that in many of the departments or areas(he specifically identified more than a half dozen) the heador chairman or chairperson was the only full-time teacherof the department or area.In this connection Professor Thomas Slinkard, a historyteacher and ordained minister of the United MethodistChurch, was first employed by the college in 1970, as chair-man of the department of philosophy and religion in thehumanities division. As such, he had only one part-timefaculty member in the department, a local minister, Rev.Corbitt. In 1975, Slinkard transferred to the area of history(the faculty guidebook describes it as the area of historyand political science) of the social science division, as asso-ciate professor of history. Again, he was the only full-timefaculty member in his new area of history, where there wasone part-timer, Dean Darby, the dean of students. Slinkardsaid he was not told he was a department head, but that hesometimes was referred to as a department head and some-times received material that went to department heads. Af-ter the transfer, said Slinkard, the social science divisionchairman told him that he had not been consulted on thetransfer, as the faculty handbook contemplated, and thatthe arrangement was between President Hazzard and Slin-kard.Professor Hardy Lane, who, like Professor Slinkard cameto the college in 1970, testified that he was hired as asso-ciate professor of mathematics and head of the mathemat-ics department. Lane also testified that his division chair-man (for natural and physical science) told him that he hadnot been consulted on Lane's hiring. Lane indicated that hedid only some minor reporting to his division chairman,and that he regarded the vice president for academic affairs,' The ambiguity has been repeated in the more recent republication of thefaculty handbook (October 1978), Resp. Exh. R 12, compare chart withlanguage.The status of the faculty handbook was itself in doubt. Supposedly it wasintended to express school policy, but Professors Slinkard and Lane claimedthat to their knowledge the volume that would have applied to them (Resp.Exh. R5), allegedly published in 1976, was never adopted by the board oftrustees. President Hazzard and Board of Trustees Chairman Jacksonclaimed that Resp. Exh. R 5 had been adopted "in principle." meaningsubject to revision, but neither of them knew when, nor was any boardminute or other documentation produced to substantiate the claim or indi-cate the time. Resp. Exh. R 5 was later republished in October 1978. withrevisions, see Resp. Exh. R 12. President Hazzard claimed that Resp Exh.R-12 was adopted by the board of trustees in October 1978, but Board ofTrustees Chairman Jackson contradicted him. saing it too had only beenadopted "in pnnciple."Dr. Mims, as his supervisor. In the last six years of Lane'sstay in the mathematics department, he had one other fac-ulty member in the department, a full-time instructor, LeoMoore.B. Events Preceding Presentation of Faculo GrievancesProfessor Slinkard testified that on February 9, 1978,while the college was hosting a meeting of the United Ne-gro College Fund in a downtown Little Rock hotel, stu-dents of the college picketed the meeting outside the hotelcarrying signs protesting conditions at the college. Thepicketing was followed by a student boycott of classes forabout a week, according to President Hazzard.6ProfessorSlinkard testified that he had no part in the student protestor boycott, and there was no claim by Respondent thatschool faculty participated in or inspired the student action.It is useful, however, to note the college administration'sappraisal of the effect of the student action. President Haz-zard observed that there was community and national pub-lication of the student protest and boycott of classes in Feb-ruary and March 1978, the two important months forrecuitment for the school year commencing in the fall of1978, which publication, he said, gave the college a badimage and adversely affected the 1978 enrollment. Dr. Haz-zard noted that, from the 1969 enrollment of 600 students(his first year as president) through a steady growth to apeak enrollent in 1977 of 751 students, the 1978 enrollmentdropped back to 637 students, not much more than the1969 enrollment.Dr. M. A. Jackson, a medical doctor and chairman of thecollege board of trustees (for the past 8 years and a memberfor 14 years), testified that the student protest and boycottof classes in February 1978 had an adverse effect on thecredibility of the school and of Dr. Hazzard and of every-one connected with the administration of the school.Professor Slinkard testified that the student proteststirred the faculty into spontaneous discussion amongthemselves. Over a period of time, faculty members gath-ered in Slinkard's office for their lunches, sometimes 5 or 6participating, sometimes 10 or 15, discussing grievances anddissatisfactions the faculty already had, said Slinkard. Thetenor of the grievances was that the college president was adictator, that he provided information to the faculty at hisown whim and frequently untimely, that salaries were setand promotions made arbitrarily without faculty input, andthat salaries were distressingly low. Additionally, there wastalk of financial mismanagement.Since Professor Slinkard knew the resident Methodistbishop of the Little Rock area, Kenneth Hicks, who wasalso a member of the college board of trustees, Slinkard wasdelegated to tell Bishop Hicks of the faculty concerns, anddid so.C. Presentation of Faculty GrievancesFebruary 23, Slinkard: Bishop Hicks, as resident Method-ist bishop of the Little Rock area and member of the collegeboard of trustees, called a meeting held at the Methodist* Neither side offered any evidence on the specific nature of the studentcomplaints.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDheadquarters in Little Rock on February 23, 1978, which,on his invitation, was attended by some of the college ad-ministrators, including President Hazzard, some of theboard of trustees, and some of the faculty and students, to"air out" the faculty complaints.Professor Slinkard made the principal presentation.Among the grievances noted was that the president wasmaking decisions on salaries, hiring, and promoting withoutfaculty input. Slinkard offered his own case as an exampleof having been hired without the knowledge of his divisionhead, and later having been promoted from assistant pro-fessor to associate professor without consultation of his di-vision head. Professor Lane and one or two other facultymembers offered like examples.On the subject of financial mismanagement, ProfessorSlinkard spoke of a change of titles of some school adminis-trators, to reflect planning functions, to use Federal grantmoney intended for planning to upgrade their salaries. Henoted that at least one of the recipients told him he hadnothing to do with planning.Also on finances, Professor Slinkard referred to a letter ofPresident Hazzard to the United Negro College Fund list-ing an expenditure of $343 made for a faculty summerseminar on use of the media, which was not held. There hadbeen 2 days of faculty institutes held prior to the fall stu-dent registration, he said, but he had seen the minutes ofthese and they did not deal with the subject, nor had hefound any faculty members who had been invited to attendor who attended any such seminar. Professor Lane corrobo-rated Slinkard on this.7March 1, Slinkard: On the eve of March 1, 1978, Profes-sor Slinkard was given time to make a presentation on be-half of the faculty before the finance committee of theboard of trustees. He stated that the failure of PresidentHazzard to communicate with the faculty, or to communi-cate timely, was hurting the financial position of the college.He used as an example the United Negro College Fundinvitation, which the faculty saw too late, to file for a com-petitive Lilly Foundation social studies grant.Professor Slinkard referred also to the financial crisis thathad arisen in connection with the International StudentsFund. (Students dependent on the fund apparently weredelinquent in paying tuition and other bills when fund pay-ments did not materialize, and some were in trouble withthe Federal Immigration Service when they took jobs tohelp pay their bills without work permits.) Slinkard notedthat a church group of various denominations, includingthe Methodists, had formed to assist in a special effort toobtain additional funds for the distressed international stu-dents. From talking to Rev. Thompson, aide to BishopFrank of the United Methodist Church, said Slinkard, itappeared that Dr. Hazzard had damaged the special effortby a failure to keep a promise to give an accounting for theuse of international student funds, and the Methodists hadnot contributed. According to Slinkard, Rev. Thompsondid not say (and he, Slinkard, did not report at the meeting)that Dr. Hazzard had misappropriated or inappropriatelydealt with funds for the international students, but did indi-7 Professor Slinkard testified that he never said or implied that Dr. Haz-zard used the money for personal purposes. He also testified that Dr. Haz-zard made a reply to his presentation at the meeting, but neither side offeredtestimony on what Hazzard said.cate that the Methodist Church was unhappy with the ab-sence of the accounting and would not give Hazzard moneyfor the special effort for the international students. Specifi-cally, said Slinkard, Rev. Thompson did not say that theMethodist Church did not have money for this purpose.President Hazzard was present at the financial committeemeeting, March , when Proffessor Slinkard made his pre-sentation, but there was no indication that he made a replyin Slinkard's presence, or what his reply was. Concerningthe international students, Hazzard testified that whereassome of the other participating churches gave small sums inresponse to the special effort appeal for international stu-dents, the Methodist Church, represented by Rev. Thomp-son, gave none. When he called Bishop Frank about it, saidHazzard, Frank said there were no available funds. Fur-ther, said Hazzard, he was not informed that funds wouldnot be forthcoming because of any deficiency on his part.President Hazzard gave no testimony on the missed op-portunity to file for the Lilly Foundation social studiesgrant.March 1, Lane. On the same night, March 1, 1978, Pro-fessor Hardy Lane was given an opportunity to make apresentation on behalf of the faculty to the executive com-mittee of the board of trustees. President Hazzard was pres-ent and heard him, but he did not respond in Lane's pres-ence and there was no indication of what response he madeto the executive committee.Professor Lane had a written presentation which he read.He made a number of points:Division and department chairmen are not consulted onpromotions of faculty, or on their hiring or firing. If thewritten procedures appear to be otherwise, they are not fol-lowed.The faculty personnel committee functioned for I year,and even in the year it functioned, it did not review theevaluations of faculty members.The conditions that the students protested had existed inhis 8 years at the school, had been brought up many timesin committee and faculty meetings, but nothing had beendone to remedy them.Regarding President Hazzard's credibility, ProfessorLane observed he had reservations resulting from four mat-ters:I. President Hazzard has indicated to the faculty thatthere was $6,000 to $7,000 available for a faculty memberto upgrade his academic status by further study. ProfessorLane had encouraged the instructor in his department, LeoMoore, whom he rated highly and who had only a bache-lor's degree, to take advantage of the offer and study for amaster's degree. Instructor Moore made application, butreported back to Lane that Hazzard denied making the of-fer. (Lane had also recommended that instructor Moore bepromoted and given a salary commensurate with the newrank. This was not done, and Moore remained on as aninstructor after Lane's discharge, said Lane.)82. President Hazzard had advised the United Negro Col-"In his testimony, President Hazzard dealt only with this one item inProfessor Lane's testimony, denying that he reneged on the financial offerand claiming that instructor Moore was offered the opportunity to go toschool in the fall of 1977. There was no documentation of this alleged offer toMoore.502 PHII.ANDER SMITH COI.IEGElege Fund of an expenditure for a summer seminar whichall faculty members allegedly attended but which was notheld.3. Regarding the International Students Fund and thespecial effort to raise additional funds from the churches,President Hazzard had failed or refused to provide informa-tion on how the fund's money was spent.4. An Episcopalian Reverend Washington, a Catholicpriest, and a minister of a third denomination had come onthe campus and talked to Dr. Hazzard about assisting inreligious activities, and Reverend Washington said after-ward that Dr. Hazzard insulted the group.In connection with all of the foregoing Professor L.anestated to the executive committee that he had serious doubtof Dr. Hazzard's ability and credibility to be college pres-ident. He, Lane, had developed the feeling that if his chil-dren were of college age, he would not allow them to cometo Philander Smith. This feeling had bothered him for along time, said Lane, but his conscience would not allowhim to remain silent even at the risk of losing his job.April 27, Slinkard. On invitation of the board of trustees.written by' President Hazzard (G.C. Exh. 3). Professor Slin-kard appeared before the executive committee of the hoardon April 27. 1978, as faculty representative to further dis-cuss "grievances previously presented by you to official rep-resentatives of the Board of Trustees." Slinkard said that onreceiving the invitation he checked again with faculty mem-bers to be sure that he represented their views. Hazzardattended the meeting, but made no response in the presenceof Slinkard.Professor Slinkard accused Dr. Hazzard of instituting a"reign of terror" by asking two faculty members, who re-ported it to Slinkard, to spy on the faculty ("keep their earsto the ground") and let Hazzard know what was going on.As further evidence of the "reign of terror," Slinkard re-ferred to a discussion he had with one of the school admin-istrators following a recent faculty meeting presided over byDr. Hazzard where Slinkard had successfully carried overHazzard's opposition an open vote on a motion to give thefaculty advance input in agendas of future faculty meetings.The administrator told him, said Slinkard to the executivecommittee, that the motion made good sense, but that hedid not dare vote for it on an open vote, in the face of Dr.Hazzard's opposition.'Professor Slinkard further told the executive committeethat he had polled 15 of the 30 full-time faculty memberson whether they had confidence in President Hazzard andall 15 had answered no. In this connection, said Slinkard.each of the 15 had indicated to him that at one time oranother Hazzard had lied to them.Professor Slinkard also mentioned to the committee therumor going about the campus that Dr. Hazzard had re-ceived about $10,000 (in addition to his compensation aspresident) for work as a part-time chaplain. Slinkard didnot assert that the subject of the rumor was something ofwhich he had personal knowledge, but did tell the commit-tee that, from budget and expenditures data he had seen9 In his testimony at the heanng, Dr. Hazzard merely commented that hedid not think Professor Slinkard's illustrations amounted to a "reign of ter-ror."during his prior 2-year service on the board of trustees, thematter did not appear to be without a hasis.'°0D. Discharge of Prof/issors. Slinkard and LaneOn June 8. 1978, Professors Slinkard and Lane each re-ceived a letter from President !lazzard telling him that theteaching contract of each expired May 30, 1978. and wouldnot he renewed.In Professor Slinkard's case the letter (.C. Exh. 4) statedthat in his presentation to the executive committee of thehoard of trustees on April 27. 1978. Slinkard had said,falsely, that I)r. Hazzard lied to the faculty from time totime and that there was evidence that Dr. laz;tard receivedabout $10,000 as chaplain in addition to his salary, andreferred to certain other alleged statements by Slinkard onthe future of the school.In Professor l.ane's case the letter (.('. Exh. 5) statedthat in his presentation to the executive committee of thehoard of trustees on March 1, 1978, Lane had said that Dr.Hazzard told the faculty that $6,000 or $7,000 was availableto encourage faculty members to go to school, but thatLane had also said, falsely, that when instructor Mooretried to take advantage of the offer, Ilazzard had deniedmaking the offer. The letter also referred to ane's state-ment that if his children were of college age he would notallow them to come to Philander Smith.The letters of dismissal concluded that "considering yourattitude, assumptions, allegations pertaining to the adminis-tration, and your insubordinate relationship." it was obvi-ous that each of them had an unclear idea of the mission ofthe college, were hostile to the chief administrator of thecollege and unwilling to cooperate with him, and made noeffort to reconcile the broken relationship between them-selves and the college. Both professors were offered a hear-ing, upon request, pertaining to their dismissal before anappropriate committee of the hoard of trustees.President Hazzard testified that he discharged ProfessorsSlinkard and Lane. after consultation with the chairman,treasurer, and attorney for the board of trustees, "becauseof false accusations against the president which were dam-aging." He said the false accusations made it difficult tooperate the College, and undermined confidence in the col-lege and himself.Professors Slinkard and Lane testified that each re-quested the proffered hearing before a committee of theboard of trustees. Slinkard testified that his hearing washeld on June 22, 1978, by a committee (not the executivecommittee), and that he thereafter received a letter jointlysigned by President Hazzard and School Board ChairmanJackson saying that the executive committee upheld Pres-ident Hazzard's decision of dismissal. Professor l.ane's testi-mony was similar concerning his case.i On cross-examination by Respondent, Professor Slinkard testified thathe mentioned the rumor only to the executive committee of the board oftrustees and only in this meeting of April 27. 1978, and that he never publiclyreferred to the matter before or after until he was asked about it on thiscross-examination at the heanng. He said he recognized that the assertioncould be damaging to Dr. Hazzard but no more damaging than the othermatters he brought to the attention of the board of trustees. Dr Hazzard inhis testimony at the hearing denied that he had received compensation overand above his compensation as president503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was no testimony as to the nature or extent of thehearing, whether there was any investigation by the boardof trustees or its committees, or what was inquired into bythem or found apart from the decision to uphold PresidentlHazzard's decision of dismissal of the two teachers.E. The Supervisory Status DefenseRespondent contends that Professors Slinkard and L.anewere supervisory or managerial employees by virtue ofbeing department heads and members of the faculty.The member-of-the-faculty argument rests upon Respon-dent's reliance on the Second Circuit opinion in N.L.R.B v.Yeshiva University, 582 F.2d 686 (1978), denying enforce-ment of and reversing 231 NLRB 597 (1977), 221 NLRB1053 (1975), cert. granted 440 U.S. 906 (1979), now await-ing argument and decision in the October 1979 term of theSupreme Court. There, contrary to the Board, the Court ofAppeals for the Second Circuit adopted the view that thefull-time faculty of Yeshiva University has managerial sta-tus.Apart from speculation as to whether the Second Circuitview will continue to be the governing law of that case, theimportant comparative consideration for our purposes isthe special, indeed unique, facts in Yeshiva (compared tothe situation in other schools) upon which the court reliedin reaching its conclusion. Thus the court found that "[t]hefull time faculty as a whole or through committees have notin fact acted simply in an advisory capacity, nor have theymerely made recommendations which were accorded sub-stantial weight; their decisions on major policy issues havefor the most part proved definitive," so much so as to leadto the conclusion that "t]he faculty is the school." (582F.2d at 700.)Again, "Whatever the situation may be in other institu-tions, the record here establishes ...[that] the faculty hasinitiated, and the administration has repeatedly accepted,major policy determinations which constitute the essence ofthe University's educational venture." (582 F.2d at 701.)There was no such comparative situation at PhilanderSmith College, where, in even so simple yet fundamentalfaculty matter as the agenda for a faculty meeting, the fac-ulty did not achieve the right to have advance input inpreparing the agendas until forced on the president andvice president for academic affairs in approximately April1978 (see sec. C above, under April 27 meeting).Unlike the situation in Yeshiva, the faculty at PhilanderSmith had no part in fixing, let alone recommending, sala-ries, or in the hiring, firing, or promoting of faculty. Au-thority over salaries and faculty hiring, firing, and promo-tion is concentrated in the college president.Without further detailing the contrast with Yeshiva andthe absence of Philander Smith faculty authority or partici-pation in the managerial function of the college, I find thatthe faculty members of Philander Smith College were andare professional employees within the meaning of Section2(12) of the Act, but were and are not supervisory employ-ees within the meaning of Section 2(11) of the Act, andwere and are not managerial employees within the meaningof the Board policy enunciated, with court approval, inN.L.R.B. v. Bell Aerospace Company, Division of Textron,416 U.S. 267, 285-289 (1974).Hence, merely as faculty members Professors Slinkardand Lane were not managerial or supervisory employees ofthe college.As department or area heads, Professors Slinkard andLane exercised very little more authority than as facultymembers. At the beginning of the school year, according totheir testimony each made out the schedule of classes forthe department or area by consulting with the one full-timeinstructor in the department (mathematics for Lane) andone part-time instructor in the area (history for Slinkard) asto the preferences of each, and writing up the schedule inagreement with the instructor's choices from courses listedin the college catalog. These were submitted to the respec-tive division chairmen and then to Vice President for Aca-demic Affairs Mims.On curriculum, while according to President Hazzard de-partment chairmen were responsible to develop a propercurriculum for their respective departments, Professor Slin-kard's testimony was uncontradicted that the committee oncurriculum and research (of which neither Slinkard norLane was a member) had the function of initial approval orrefusal subject to ultimate approval or refusal of PresidentHazzard.President Hazzard testified that the duties of depart-mental chairmen were spelled out in the faculty handbook(Resp. Exh. 5), but again Professor Slinkard's testimonywas uncontradicted that he never performed such functionsas interviewing and recommending prospects for academic(or other) employment; evaluating departmental employeeperformance; or recommending promotion, retention, ordismissal. Professor Lane's testimony was similar exceptthat he said he once made an evaluation and recommenda-tion of promotion of the one instructor, Leo Moore, in hismathematics department with commensurate increase inpay, which recommendation was either ignored or turneddown by President Hazzard;" and he once called the atten-tion of Vice President Mims to a young man named Rieszfor laboratory assistant in another department, the physicsdepartment.Professor Lane testified, without contradiction and simi-larly to Slinkard, that he was never told he could direct, andhe never directed, the work of the one instructor in his de-partment or of any other faculty or nonfaculty person, norwas it ever indicated to him that he could hire or fire, re-ward or discipline, or effectively recommend such actions.As indicated by both Slinkard and Lane, neither they norany department head had any function in budget making orin fixing or recommending salaries.Both Professors Slinkard and Lane testified that, as de-partment or area heads, neither received additional payabove their teaching pay, and neither had any reduction inteaching time.It is thus apparent that as department chairman (or areaa In explaining the handling of instructor L.eo Moore's case, PresidentHazzard indicated that promotion of Moore from instructor to assistant pro-fessor was not possible under what he said was school policy expressed in thefaculty handbook, that required a master's degree, which Moore did nothave, in order to be promoted to an assistant professorship. However, thefaculty handbook contains no such requirement, but rather provides thatthere shall be no fixed criteria or rigid rules respecting rank (other than forfull professorships) on either appointment or promotion, Resp. Exh. 5, pp.44 46, repeated in the 1978 revision, Resp. Exh. 12, pp. 42-44.504 PHILANDER SMITH COLLEGEhead) neither Professor Slinkard nor Professor Lane di-rectly supervised other faculty members or made effectiverecommendations regarding their employment.As the Board has held, with court approval, whether de-partment chairmen are supervisors or managerial employ-ees depends on "the degree of control exercised by chairper-sons over other bargaining unit personnel and the relativeamount of interest they have in furthering the policy of theadministration as opposed to the members of the bargain-ing unit." Trustees of Boston University v. N.L.R.B., 575F.2d 301 (Ist Cir. 1978), enfg. 228 NLRB 1008 (1977), peti-tion for cert. pending 100 S.Ct. 1271 (1978). The depart-ment chairmen at Boston University had far greater author-ity than department chairmen at Philander Smith College.accompanied by a reduced teaching load (a privilege notaccorded the chairmen at Philander Smith), yet were notdeemed to be supervisory or managerial employees. Com-pare Fordham University, 193 NLRB 134 (1971); 214NLRB 971 (1974); and Northeastern University, 218 NLRB247 (1975), where the Board rejected findings that the de-partment chairmen at those schools were supervisory ormanagerial employees, though enjoying much greater au-thority than did Philander Smith chairmen. In NortheasternUniversity, the Board noted an absence of any additionalremuneration to department chairmen for assuming the po-sition of chairman, 218 NLRB at 252.12Accordingly, I find that Professor Lane, as chairman ofthe mathematics department, and Professor Slinkard ashead of the area of history, were not supervisors of facultyin the department or area and were not managerial employ-ees, but were a part of the faculty membership that consti-tuted the professional employees of the college within themeaning of Section 2(12) of the Act.F. The Unprotected Activity DefenseThe General Counsel contends that Professors Slinkardand Lane, as professional employees, were unlawfully pun-ished by discharge for engaging in concerted protected ac-tivities under Section 7 of the Act, when they presentedgrievances concerning the school administration on behalfof themselves and other faculty to the representatives of theschool board of trustees."I The cases relied upon by Respondent, where the Board found depart-ment chairmen to be supervisors, are easily distinguishable on the facts.In The Berry Schools, 234 NLRB 942 (1978), the department chairmen,who enjoyed reduced teaching loads, had the authority to effectively recom-mend hire, retain, and discharge members of their departments. plus author-ity over the use of their time.In University of Vermont and State Agricultural College. 223 NLRB 423,426 (1976), department chairmen were the highest paid members of theirdepartments, had a reduced teaching load, participated in administrativemeetings and decisions. had administrative support personnel over whomthey exercised authority, had the responsibility and authority to run theirrespective departments, played a critical role in hiring faculty and settinginitial salaries, evaluated their department faculty members' performances,and made effective recommendations concerning their promotions, tenure,reappointments, and salary increase.In Adelphi Universirv, 195 NLRB 639, 641 642 (1972), department chair-men, who were relieved of one-half the normal teaching load, recruited andeffectively recommended applicants for appointment or for reappointment tothe faculty with almost complete authority to appoint part-time faculty, ne-gotiated new teachers' salaries and recommended merit raises, prepared an-nual departmental budgets, and made course assignments among the facultywithin their respective departments.Respondent concedes that the activity was concerted, butclaims that the presentation went beyond what would beprotected activity, constituting disloyalty and a personal at-tack on President Hazzard to undermine his standing aspresident.No doubt the centerpiece of the faculty criticisms werethe alleged shortcomings or misdeeds of President Hazzard;nevertheless the grievances dealt with the day-to-day ad-ministration of the school, of which, by the nature of theoperation, President Hazzard was the central figure.Thus, the grievances struck out at decisions by the pres-ident on salaries without faculty input, and on hiring, pro-moting, and firing without faculty input.There was a complaint that Federal grant money forplanning had been used to upgrade salaries of one or moreschool administrators who had no planning functions butonly a revised title or titles to reflect a planning function.There was a complaint that the United Negro CollegeFund contribution had been debited for an expenditure ona faculty summer seminar that was not held.On the subject of alleged failure of President Hazzard tocommunicate with faculty or to communicate timely, anexample was given of a lost opportunity to file for a com-petitive social studies grant offered by a foundation throughthe United Negro College Fund.There was a grievance that President Hazzard had askedtwo faculty members to spy on the faculty and keep himinformed on what they were talking about.The validity of the foregoing grievances or complaints, orof the specific examples of them, was not denied or disputedby President Hazzard or by Respondent.There were three additional allegations in the presenta-tion of grievances that were disputed.First, Professor Slinkard complained to the board com-mittee that the special multichurch effort to raise funds forforeign students at the school, who were in financial distressbecause of default in payments by the International Stu-dents Fund, was hurt, and a Methodist contribution lost, byDr. Hazzard's failure to keep a promise to give an account-ing for use of international student funds. Slinkard namedfor the board committee his source of this information inthe Methodist Church. At the hearing, President Hazzardclaimed he talked to another source in the MethodistChurch who, he said, told him the contribution had notbeen made because of a lack of available funds and madeno mention of any deficiency on Hazzard's part. Neitherparty offered corroboration of their conflicting claims.Second, Professor Lane grieved that. when he encour-aged instructor Moore of his department to apply for theoffer of funds that President Hazzard had told the facultywere available for upgrading an instructor's academic sta-tus by further study, Moore reported back that tlazzardhad denied making the offer. In his testimony, PresidentHazzard denied repudiating the financial offer and claimedthat Moore was offered the opportunity to go to school.Neither party provided corroboration of their conflictingclaims, but it did appear that Moore did not go to schooland continued on in 1978 as an instructor after ProfessorLane's departure.Professor Slinkard mentioned a third matter to the execu-tive committee of the board of trustees on April 27. 1978.505 DECISIONS OF NATIONAL. LABOR RELATIONS BOARD-which was disputed. He referred to it as a rumor, goingabout the campus, that Dr. Hazzard had received about$10,000 in addition to his compensation for work as a parttime chaplain. Slinkard stated to the school board commit-tee that, from budget and expenditures data he had seenduring his prior 2-year service on the board of trustees, thematter did not appear to be without basis. In his testimony,Dr. Hazzard denied that he had received compensationover and above his compensation as president. Neitherparty offered any data or corroboration which would shedlight on the truth or untruth of the rumor.In the course of the presentation of the grievances orcomplaints, Professor Slinkard used certain extravagantwords or phrases such as "dictator," in describing Dr. Haz-zard's handling of communications, salaries, promotions,transfers, and the like; and "reign of terror," in describingDr. Hazzard's attempt to set up two of the faculty to spy onothers of the faculty, and in describing the stated fear of anassistant administrator to oppose Dr. Hazzard on an openvote in a faculty matter. Professor Lane spoke of his reser-vations concerning Dr. Hazzard's credibility in describingto the executive committee the four matters which he feltreflected on credibility; and, in summarizing his entire pre-sentation (which had included points also presented beforeand after by Slinkard), said he held serious doubt of Dr.Hazzard's ability and credibility to be the college president.Professor Slinkard, in telling the executive committee of hispoll of 15 of the 30 full-time faculty members that showedtheir lack of confidence in Dr. Hazzard, stated that the an-swers were based upon statements to him of the 15 thatHazzard had lied to them at one time or another.Apart from the extravagant or harsh words applied byProfessors Slinkard and Lane in their presentation, it is evi-dent that there were bona fide grievances and complaints,voiced to the board of trustees on behalf of a substantialsegment of the faculty, that related among other things tofaculty pay, status, and functioning at the school. Even asto the three disputed matters, described above, there was areasonable basis on the part of Professors Slinkard andLane for laying their claims before the board of trustees forscrutiny and investigation. Whatever was said was said tothe board of trustees through its representatives, and wasnot stated to the press or public. The subject matter did notbecome public until the hearing of this case after the dis-charge of the two faculty leaders.Section 7 of the Act is the primary source of an employ-ee's freedom of speech, Old Dominion Branch etc. LetterCarriers v. Austin, 418 U.S. 264, 277 (1974).The Board and courts have held that even where an em-ployee made an inaccurate or false report, though not adeliberately or maliciously false report, to his union shopcommittee concerning his employer's earnings, he was en-gaged in protected concerted activity and his discharge forgiving the report was unlawful, in violation of Section8(a)(1) and (3) of the Act, Paul Cusano, et al., trading asAmerican Shuffleboard Company, et al, 92 NLRB 1272,1274-75 (1951), enfd. 190 F.2d 898, 902-903 (3d Cir. 1951).The employer's good-faith belief that the inaccurate infor-mation, to which the employee gave currency, was deliber-ately and maliciously false is not a defense to the unlawfuldischarge if the inaccurate information was not deliberatelyor maliciously false, 190 F.2d at 902 903: and compareN.L.R.B. v. Burnup and Sims, Inc., 379 U.S. 21, 23 (1964).Following the American Shuffleboard case, in El MundoBroadcasting Corporation, 108 NLRB 1270, 1278-79 (1954),the Board held that discharge of a broadcasting employee,because of his letter concerning the employer to fellowmembers of an association of broadcasting employees that"falsely represented the policies of the management" ac-cording to the testimony of the employer's manager, wasunlawful in violation of Section 8(a)(1) and (3) of the Act,because the bare assertion of falsity fell short of provingthat the letter was maliciously inspired.The Supreme Court has described the reach of the Sec-tion 7 protection for employee speech in two cases delineat-ing when libel actions under state law in labor-managementcontroversies may or may not be maintained. In Linn v.United Plant Guard Workers, 383 U.S. 53, 62-65 (1966), theCourt noted that Section 8(c) of the Act manifested an in-tent to encourage free debate on issues dividing labor andmanagement, and held that cases involving speech are to beconsidered against the background of a deep commitmentto the principle that debate should be uninhibited, robust,and wide open, and that it may well include vehement,caustic, and sometimes unpleasantly sharp attacks. Further,said the Court, the most repulsive speech enjoys immunity,provided it falls short of a deliberate or reckless untruth.Accordingly, the Court limited state remedies for libel toinstances where the complainant could show that the de-famatory statements were circulated with malice andcaused him damage, adopting the standards of Net YorkTimes C'o. v. Sullivan, 376 U.S. 254 (1964)," by analogyrather than constitutional compulsion. The complainantmust show proof of harm.Reinforcing, and further expanding on, Linn, supra, theSupreme Court in Old Dominion Branch etc. Letter Carriersv. Austin, 418 U.S. 264, 277-284 (1974), supra, pointed outthat the protection of employee speech under Section 7does not depend upon the existence of a labor dispute, andheld that the test of when that protection ends, and whetherrecovery can be permitted in a libel suit, is the test adoptedin Linn from New York Times Co. v. Sullivan, namely, onlyif the defamatory publication or speech was made "withknowledge that it was false or with reckless disregard ofwhether it was false or not." The reference in New YorkTimes Co. to "malice," said the Court, was shorthand for"knowledge of falsity or reckless disregard of the truth."Hence, liability based upon hatred, spite, ill will, or desireto injure is clearly impermissible." 418 U.S. at 281-282.Continuing, in the Old Dominion case, the Court said, asin first amendment cases, the Court must assure itself thatthe state court libel judgment does not constitute a forbid-" The New York Times Co. standards involved constitutional free speechprotection for publications allegedly defaming public figures. For the publicofficial to recover damages for a defamatory falsehood relating to his officialconduct, he must prove that the statement was made with "actual malicethat is, with knowledge that it was false or with reckless disregard of whetherit was false or not." 376 U.S. at 279-280.14 In this regard, where the earlier Board cases appeared to include underthe meaning of "malice" or "malicious," a state of mind involving ill will,hatred, or hostility toward another, with a positive desire and intention toannoy or injure that person, see El Mundo Broadcrasing Corp., 108 NLRB at1280, fn. 9, that definition was over-inclusive under the current standard.506 PHIIANDER SMITH CO.LL:.GEden intrusion on the field of' free expression under the Fed-eral labor law. In this regard, epithets, such as "scab." "un-fair," or "liar," are commonplace in labor-managementstruggles and though they may be erroneous and defameone of the parties, they are not so indefensible as to removethe statements from the protection of Section 7. Federallabor law gives the speaker license to use intemperate, abu-sive, or insulting language without fear of restraint or pen-alty, if he believes such rhetoric to be effective to make hispoint. The sine qua non of recovery for defamation in alabor-management controversy is the existence of false-hood. Before the test of reckless or knowing falsity can bemet, there must be a false statement of fact. Using looselanguage or undefined slogans, in the give and take of eco-nomic or political controversy, like "unfair" or "fascist." isnot a falsifying of facts. 418 U.S. at 277-278, 282-284.In keeping with the analogies to the U.S. Constitution'sfirst amendment protection of speech, which the SupremeCourt has drawn in these cases delineating the protectionfor employee speech under Section 7 of the National LaborRelations Act, the Court's recent decision this past term inGivhan v. Western Line Consolidated School, 47 LW 4102(January 9, 1979), is additionally noteworthy. There a ju-nior high school English teacher in a public school systemwas dismissed from employment by the school district onthe ground that, in private encounters with her school prin-cipal, she had made petty and unreasonable demands in aninsulting, hostile, loud, and arrogant manner. The districtcourt held that her demands and complaints were not pettyor unreasonable insomuch as the complaints involved em-ployment policies and practices at the school which theteacher conceived to be racially discriminatory in purposeor effect. The district court concluded that the primary rea-son for failure to renew the teacher's contract was her criti-cism of the policy and practices of the school district espe-cially of the school to which she was assigned to teach, andordered her reinstatement. The Fifth Circuit reversed thedistrict court on the ground that because the teacher hadprivately expressed her complaints and opinions to theschool principal, her expression was not protected by thefirst amendment. The Supreme Court reversed the FifthCircuit, declining to adopt this limited view of the firstamendment, holding that neither the amendment nor thedecisions of the court forbidding abridgment of freedom ofspeech indicate that this freedom is lost to a public em-ployee who arranged to communicate privately with hisemployer rather than spread his views before the public.In the case at bar, Respondent, in justifying dismissal ofProfessors Slinkard and Lane on the ground of disloyalty.has relied on cases that are not apposite to the situationhere. Several examples will suffice.In Firehouse Restaurant, 220 NLRB 818 (1975). the dis-charge of employee Horn was unheld on the ground that hehad maliciously disparaged the food served by his employerto customers and condemned the reputation of the em-ployer publicly, by bringing these matters to the attentionof the press.In Highland Avenue Convalescent Home, Inc., 220 NLRB998 (1975). discharge of employee Newola was upheld ot,the ground that, without proof. she gave comments to anewspaper reporter charging the employer with mentallyabusing patients of the nursing home and misusing theirfunds, in a deliberate attempt to embarrass the employerpublicly and damage his business.In N.L.R.B. v. Red Top, Inc., 455 F.2d 721 (8th Cir.1972). the court reversed the Board's findings of 8(a)( 1) dis-charge of three employees of a cleaning company that didwork for a hospital, on the ground that two of the dismissedmen had threatened their supervisor with physical violenceif he criticized their work further (failure to properly clean ahospital area), of which the court said, violence cannot becondoned; and the further ground that the third employeethreatened, in a letter to the employer's home office, to takethe problems to the hospital administration, which thecourt said was an act of disloyalty to the employer's busi-ness interests interfering with its business relationships(other than by a lawful strike).Cases grounded on facts such as these are appropriatelyconsistent with the Board's earlier ruling in Jefferson Stan-dard Broadcasting Company, 94 NLRB 1507, 1510 12(1951), affd. sub no,. N.L.R.B. v. Local Union No. 1229,International Brotherhood of Electrical Workers, 346 U.S.464, 471 (1953), where the Board and court upheld the dis-charge of employees who, without calling a strike, distrib-uted handbills to the public that disparaged the quality ofthe employer's product and business policies, found to be adeliberate undertaking, beyond the protection of Section 7.to alienate the employer's customers by impugning thetechnical quality of his product. These tactics, it was held,were not related to the employees' interest as employees intheir bargaining dispute with the employer, and werehardly less "indefensible" than acts of physical sabotage.Nevertheless, said the Board, "we reaffirm, that the Actprotects employees against employer reprisals when they... in one way or another denounce their employer for hisconduct of... affairs germane to the employment relation-ship." 94 NLRB at 1511 12.G. The 8(a)(l) FindingsRelating the facts to the applicable law, as both are ana-lyzed under section F above, it is obvious that ProfessorsSlinkard and Lane were engaged in discussion of affairsgermane to the employment relationship of the faculty withthe school when they brought the grievances and com-plaints of the faculty to the school board of trustees.In the main, the truth of the grievances and complaintswere not in dispute. The three matters among them as towhich Respondent has said "not true"'5had a seeminglyreasonable basis in facts or sources to justify the faculty'sasking the school board of trustees to look into the allega-tions along with the undisputed grievances and complaints.Because President Hazzard said "not true" to these threematters did not make them false, and even more clearly thebare assertion that they were false did not make themknowingly or recklessly false.Also absent was any proof of damage to the school or toPresident Hazzard in the presentation of the various griev-I Relating (I) to the effect of Dr. iazzard's alleged failure to provide anaccounting for use of international student funds. (2) his alleged repudiationof the offer oft funds for upgrading the educational status of instructorMooxre. and (3) the rumor that Dr. Harzard had received additional compen-,allon as part-time chaplain over and above his compensation as schoolpresident.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDances and complaints by Professor Slinkard and Lane tothe school board of trustees. President Hazzard merely as-serted that the "false accusations" made it difficult to oper-ate and undermined confidence in the college and himself(see sec. D, above). There was proof by admissions, how-ever, that the causes for this difficulty and undermined con-fidence could not be ascribed to the actions of ProfessorsSlinkard and Lane. President Hazzard and Chairman of theBoard of Trustees Jackson admitted that the public protestof conditions at the school by the students and their boycottof classes in early February 1978 (before any faculty pre-sentations of grievances were made to representatives of theboard of trustees), with resultant local and national public-ity given to the public protest and boycott by the students,had an adverse effect upon the credibility of the school, andof President Hazzard, and of everyone connected with theadministration of the school, gave the college a bad image,and caused a sharp reduction in the fall 1978 enrollment ofstudents (see sec. B, above).Respondent's claim that Professors Slinkard and Lanewere guilty of disloyalty, that removed the protection ofSection 7 of the Act, was without foundation. Their presen-tation of faculty grievances and complaints was not publicbut private, to the representatives and members of theschool board of trustees, and, as already noted, was ger-mane to the employment relationship between the facultyand the school.The claim that the presentation of grievances was purelya personal attack on President Hazzard was in the nature ofa "red herring" argument, since unavoidably his conduct, inactions affecting faculty pay, promotions, hiring, firing,consultation, and communications, was at the heart of thegrievances. That Professors Slinkard or Lane used in theirpresentations such extravagant or harsh words and phrasesconcerning President Hazzard as "dictator," "reign of ter-ror," "lied," "doubt of his ability and credibility," or "lackof faculty confidence" in him was within the Section 7 "li-cense to use intemperate, abusive, or insulting languagewithout fear of restraint or penalty" in making their pointsin the legitimate controversy with the school administra-tion, and may not be regarded as a falsifying of facts, OldDominion, supra, 418 U.S. at 283-284.Accordingly, I find that Professors Slinkard and Lanewere engaged in concerted protected activity under Section7 of the Act when they presented the faculty grievances andcomplaints to the representatives of the school board oftrustees. Their discharges because of such presentation werein violation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAWI. Professors Slinkard and Lane, who were members ofthe faculty and respectively the head of a department andarea of study at Philander Smith College, were professionalemployees within the meaning of Section 2(12) of the Actand were not supervisory or managerial employees.2. In presenting grievances and complaints of the facultyregarding the school administration to the school board oftrustees, Professors Slinkard and Lane were engaged in con-certed protected activity within the meaning of Section 7 ofthe Act. By discharging them on June 8, 1978, because oftheir presentation of the faculty grievances and complaints,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that the Respondent:(1) Cease and desist from its unfair labor practices.(2) Offer to reinstate Professors Slinkard and Lane andgive each backpay from the day of discharge, June 8, 1978,said backpay to be computed on a quarterly basis as setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),approved in N.L.R.B. v. Seven-Up Bottling Company of Mi-ami, Inc., 344 U.S. 344 (1953), with interest as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).'6(3) Post the notice provided for herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The Respondent, Philander Smith College, Little Rock,Arkansas, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise disciplining faculty mem-bers or other employees for presentation of grievances orcomplaints against the school administration to the schoolboard of trustees or its representatives.(b) In any like manner interfering with, restraining, orcoercing faculty members or other employees in the exer-cise of their rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make Professors Thomas R. Slinkard and Hardy L.Lane whole, in the manner set forth in the section of thisDecision entitled "The Remedy," for any loss of earningsincurred by each as a result of his discharge on June 8,1978.(b) Offer to each of the professors immediate and fullreinstatement to his former position or, if the position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority, tenure, departmental status, orother rights and privileges.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-'6See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel has requested, in a supplemental brief, that the re-medial interest rate be set at 9 percent, instead of being tied, under theFlorida Steel Corporation Decision, to the Internal Revenue Service adjustedprime interest rate, which currently holds the Board's remedial interest rateat 6 percent, until at least February 1980. Because consideration of thismatter is already before the Board. I make no independent recommendationon the request.1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.508 PHILANDER SMITH COLLEGE509sary to ascertain the backpay due under the terms of this for Region 26 (Memphis, Tennessee), Respondent shallOrder. cause the copies to he signed by one of its authorized repre-(d) Post in the college offices and faculty meeting rooms sentatives and posted, the posted copies to be maintainedat Little Rock. Arkansas, copies of the attached notice for a period of 60 consecutive days thereafter in conspicu-marked "Appendix Il."8 Immediately upon receipt of said ous places, including all places where notices to employeesnotice, on forms to be provided by the Regional Director are customarily Dosted. Reasonable steps shall be taken by1S In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"Respondent to insure that said notices are not altered, de-faced. or covered by any other material.(e) Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.